DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 22 March 2022 has been entered. Claims 1, 3-13, 15-19, 21, and 22 remain pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially equal" in claims 15-19 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant has not provided arguments that “substantially equal” has a well-understood scope that was set forth by the original disclosure. Applicant has not provided arguments that “generally equal” has a well-understood scope, set forth what such a scope encompasses, or that the original disclosure encompasses that scope.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-13, 15-19, 21, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US 2010/0274188).
Regarding claim 1, Chang discloses a balloon for insertion into a mammalian Eustachian tube (paragraph 0216), the balloon comprising: a high pressure balloon (fig. 15A, element 1508) having a body having a pre-determined designed size and shape when inflated (examiner notes that all balloons have a size and shape that they are designed to assume when inflated), the body including a proximal end, a distal end, an exterior surface and an interior surface defining an air receiving interior, a lateral cross-sectional profile and a longitudinal cross sectional profile, the body having a plurality of segments of different lateral cross-sectional areas (paragraph 0216 discloses that the balloon can have a preformed shape to match the Eustachian tube), the balloon being inflatable between a deflated configuration and an inflated configuration, the body being capable of retaining its designed size and shape when in the inflated configuration (paragraph 0216 discloses non-compliant balloons), the segments including a first segment having a first lateral cross-sectional area and a second segment disposed longitudinally from the first segment, the second segment having a second lateral cross-sectional area different than the first lateral cross-sectional area wherein the first segment includes a first height dimension and a first width dimension, wherein the first height dimension is larger than the first width dimension, and wherein the balloon is configured to uniformly expand the Eustachian tube when in the inflated configuration. Examiner notes that, because the balloons of Chang are designed to conform to the same cavity as applicant’s balloon, the balloons of Chang would have the same dimensions.
Regarding claim 3, the first segment includes a first Page 2 of 24height/width ratio, wherein the second segment has a second height dimension and a second width dimension which include a resultant second height/width ratio, and wherein the first height/width ratio is different from the first height/width ratio. Examiner notes that Chang’s balloons are designed to match the same cavity as applicant’s.
Regarding claim 4, the first height dimension is at least twice as high as the first width dimension is wide. Examiner notes that Chang’s balloons are designed to match the same cavity as applicant’s.
Regarding claim 5, the balloon has at least in part an elongated lateral cross-sectional profile. Examiner notes that Chang’s balloons are designed to match the same cavity as applicant’s.
Regarding claim 6, the balloon includes a third segment having a third lateral cross-sectional area different than first and second lateral cross-sectional areas. Examiner notes that Chang’s balloons are designed to match the same cavity as applicant’s.
Regarding claim 7, the third segment has a third height dimension and a third width dimension, wherein the first, second and third height dimensions are different than the respective first, second and third width dimensions. Examiner notes that Chang’s balloons are designed to match the same cavity as applicant’s.
Regarding claim 8, Chang discloses a longitudinally extending guide member (fig. 15A, elements 1502 and 1506) having a distal end disposed adjacent to the distal end of the balloon, a balloon engaging portion that extends through the balloon and out of the proximal Page 3 of 24end of the balloon, and a proximal portion having a length sufficient to include a proximal end that can be positioned exteriorly of a patient's nasal cavity when the balloon is positioned in the Eustachian tube. Examiner notes that the device is introduced through the nose (see fig. 13B) and that Figure 15A shows a handle portion.
Regarding claim 9, the proximal portion (fig. 15A, element 1511) of the guide member is configured to receive an air source, and includes a passageway for conducting air to the balloon portion of the guide member, and the balloon portion includes at least one aperture for conducting air between the interior of the balloon and guide member for permitting inflation and deflation of the balloon (paragraph 0216).  
Regarding claim 10, the lateral cross-sectional profile of the body is ovaloid, wherein the body includes five segments, including three outwardly extending segments and two trough segments, and wherein the trough segments extend between the outwardly extending segments. Examiner notes that Chang’s balloons are designed to match the same cavity as applicant’s.
Regarding claim 11, Chang discloses a balloon for insertion into a mammalian Eustachian tube (paragraph 0216), the balloon comprising: a high pressure balloon (fig. 15A, element 1508) having a body having a pre-determined designed size and shape when inflated (examiner notes that all balloons have a size and shape that they are designed to assume when inflated), the body including a proximal end, a distal end, an exterior surface and an interior surface defining an air receiving interior, the body having a plurality of segments of different cross-sectional areas (paragraph 0216 discloses that the balloon can have a preformed shape to match the Eustachian tube), the segments including a first segment having a first cross-sectional area and a second segment disposed distally of the first segment, the second segment having a second cross-sectional area larger than the first cross- sectional area, wherein the first segment has a first height dimension and a first width dimension, wherein the body includes a non-circular cross-sectional profile in which the first height dimension is greater than the first width dimension, and wherein the balloon is configured to expand a cross-sectional area of a Eustachian tube as the balloon is inflated, without tearing the Eustachian tube. Examiner notes that, because the balloons of Chang are designed to conform to the same cavity as applicant’s balloon, the balloons of Chang would have the same dimensions.
Regarding claim 12, the first segment includes a first height/width ratio, wherein the second segment has a second height dimension and a second width dimension, wherein the second segment includes a second height/width ration, wherein the first height/width ratio is different than the first height/width ratio, and wherein the first height and width dimensions of the first segment are different than the second height and width dimensions of the second segment. Examiner notes that Chang’s balloons are designed to match the same cavity as applicant’s.
Regarding claim 13, the balloon is configured for insertion into the Eustachian tube, wherein the Eustachian tube includes a number of tubular portions which have differing lateral cross-sectional areas and lateral cross-sectional profiles, wherein the Page 5 of 24Eustachian tube includes a first tubular portion having a first cross-sectional area defined by segment having a first lateral height and a first lateral width, wherein the first lateral width is different than the first lateral height, wherein the Eustachian tube includes a second tubular portion
Regarding claim 15, the balloon is sized and configured to exert an outwardly directed force on the Eustachian tube, to expand the Eustachian tube when in the inflated configuration, and wherein the pressure exerted by the first segment of the balloon body on the first tubular portion is Page 6 of 24substantially equal to the pressure exerted by the second segment of the balloon body on the second tubular portion. Examiner notes that the Eustachian tube cannot be positively recited and that the balloon of Chang is fully capable of applying the claimed pressure.
Regarding claim 16, the first tubular portion of the Eustachian tube includes an upper wall, a lower wall, a first side wall, and a second side wall, and wherein the first segment of the balloon body is configured to exert a substantially equal pressure on each of the upper wall, the lower wall, the first side wall, and the second side wall when the balloon is in the inflated configuration. Examiner notes that the Eustachian tube cannot be positively recited and that the balloon of Chang is fully capable of applying the claimed pressure.
Regarding claim 17, the second tubular portion of the Eustachian tube includes a second upper wall, a second lower wall, a left side wall, and a right side wall, and wherein the second segment of the balloon body is configured to exert a substantially equal pressure on each of the second upper wall, the second lower wall, the left side wall, and the right side wall when the balloon is in the inflated configuration, and wherein the pressure exerted by the second segment of the balloon body on the second tubular portion is substantially equal to the pressure exerted on the first tubular portion by the first segment of the balloon body. Examiner notes that the Eustachian tube cannot be positively recited and that the balloon of Chang is fully capable of applying the claimed pressure.
Regarding claim 18, the balloon is configured for being inserted into the Eustachian tube that includes a first tube segment, wherein the first Page 7 of 24balloon segment is positioned for being received by the first tube segment, and a second tube segment, wherein the second balloon segment is positioned for being received by the second tube segment, and wherein the balloon is sized and configured so that the pressure exerted by the first balloon segment on the first tube segment is substantially equal to the pressure exerted by the second balloon segment on the second tube segment. Examiner notes that the balloon of Chang is fully capable of applying the claimed pressure. 
Regarding claim 19, the balloon is configured for being inserted into the Eustachian tube that includes a first segment, first and second side wall portions, an upper wall portion and a lower wall portion, a first lateral height dimension and a first lateral width dimension different than the first height dimension, wherein the first segment of the balloon is sized and configured to exert substantially equal pressures on each of the upper wall, lower wall, first side wall and second side wall when the balloon is inflated to its inflated configuration. Examiner notes that the balloon of Chang is fully capable of applying the claimed pressure. 
Regarding claim 21, Chang discloses a balloon configured for insertion into an Eustachian tube (paragraph 0216), comprising: a non-compliant high pressure balloon (fig. 15A, element 1508) having a body that has a deflated configuration and an inflated configuration, wherein the body is configured to retain a designed size and a designed shape when in the inflated configuration (paragraph 0216 discloses non-compliant balloons); a plurality of segments (paragraph 0216 discloses that the balloon can have a preformed shape to match the Eustachian tube) located in the body, wherein a first segment includes a first cross-sectional profile Page 8 of 24having a first height dimension and a first width dimension, wherein the first height dimension is greater than the first width dimension, and wherein the cross-sectional profile includes an ovaloid shape; and wherein the balloon is configured to apply pressure uniformly at an interior surface of the Eustachian tube when in the inflated configuration, and wherein the balloon is configured to expand a cross-sectional area of the Eustachian tube. Examiner notes that, because the balloons of Chang are designed to conform to the same cavity as applicant’s balloon, the balloons of Chang would have the same dimensions.
Regarding claim 22, Chang discloses five segments, including three Page 9 of 24outwardly extending segments and two trough segments, wherein the trough segments are located between the outwardly extending segments, and wherein a cross-sectional profile of each of the outwardly extending segments differs from a cross-sectional profile of the other outwardly extending segments. Examiner notes that Chang’s balloons are designed to match the same cavity as applicant’s.

Response to Arguments
Applicant's arguments filed 22 March 2022 have been fully considered but they are not persuasive.
In response to applicant’s claim 15 argument on page 11 that “substantially equal” is definite, examiner notes that the original disclosure does not use the term “substantially equal.” Instead, the original disclosure uses “generally equal.” Therefore, examiner has interpreted “substantially equal” to have the same scope as “generally equal.” Applicant has not provided arguments that “generally equal” is definite. Examiner notes that, if applicant is arguing that “substantially equal” has a different, well-defined scope, the amendment would be considered new matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309. The examiner can normally be reached M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.M.W/Examiner, Art Unit 3771  
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771